Case 1:19-md-02875-RBK-JS Document 440-1 Filed 05/26/20 Page 1 of 4 PageID: 7023




                            Exhibit A
Case 1:19-md-02875-RBK-JS Document 440-1 Filed 05/26/20 Page 2 of 4 PageID: 7024




                                  KANNER & WHITELEY, L.L.C.
                                             701 Camp Street
                                        New Orleans, Louisiana 70130
                                                    (504) 524-5777
                                                  FAX: (504) 524-5763


                                                     May 7, 2020
 Via Email

 Seth A. Goldberg, Esq.
 Duane Morris LLP
 30 South 17th Street
 Philadelphia, PA 19103-4196
 SAGoldberg@duanemorris.com

          RE:      In re Valsartan, Losartan and Irbesartan Products Liability Litigation,
                   No. 1:19-md-02875 (Prioritized Discovery)

  Counsel:

          I write further to the Parties’ telephonic meet-and-confer of May 5, 2020, regarding
 prioritization of discovery.

         During the Parties’ May 5, 2020 call, Defendants requested that Plaintiffs provide, in
 writing, a list of non-custodial documents which Plaintiffs requested be produced as soon as
 practicable, as well as information Plaintiffs required in order to prioritize custodial productions. 1

 Non-Custodial Documents

        Plaintiffs request that Defendants prioritize production of the below-delineated categories
 of non-custodial documents:

 Contracts and Agreements
    • Quality Supplier Agreements for the sale of Valsartan API (See RFPD Nos. 6, 10, 25, 96, 97,
       98); and



 1
  During the meet-and-confer, Plaintiffs made multiple efforts to gather information about what categories of non-
 custodial and custodial documents had already been collected, such that the prioritization requests could be
 accordingly narrowed or tailored. Plaintiffs made these inquiries for the purposes of efficiency and in an attempt to
 avoid needlessly wasting Defendants’ resources, which Defendants have represented are scarce at this time.
 Defendants would not confirm what documents had been collected, beyond sales and pricing data. However,
 Defendants did assure Plaintiffs that any documents that are already collected will be produced first regardless of any
 prioritization made by Plaintiffs. As such, Plaintiffs provide the information in this letter with the understanding that
 Defendants will be producing all responsive documents currently in Defendants’ possession by the July 15, 2020,
 Court-ordered deadline. See D.E. 416.
Case 1:19-md-02875-RBK-JS Document 440-1 Filed 05/26/20 Page 3 of 4 PageID: 7025



     •   Quality Supplier Agreements for services provided by solvent recovery vendors and outside
         laboratories used for the manufacture of Valsartan API or testing of Valsartan API (See RPFD
         Nos. 6, 119, 120).

 API Manufacturing Quality Assurance Documents
    • Deviation Investigation Reports for Valsartan API manufacture and any root cause analyses
       associated with those deviations (See RFPD Nos. 19, 20, 21, 22);
    • OOS and OOT Reports for Valsartan API manufacture and any root cause analyses for those
       deviations (See RFPD Nos. 19, 20, 21, 22);
    • Corrective and Preventative Action Plans (“CAPA”) implemented regarding the manufacture
       of Valsartan API (See RFPD No. 19, 20, 21, 211, 58); and
    • Certificate of Analyses for Valsartan API (See RFPD No. 26).

 Finished Dose Manufacturing Quality Assurance Documents
    • Validation Specifications associated with Valsartan API (See RFPD Nos. 10, 19, 20, 21, 22);
    • Certificate of Analyses associated with Valsartan API (See RFPD Nos. 10, 19, 20, 21, 22, 26);
        and
    • OOS and OOT reports, and any root cause analyses, as a result of Valsartan API testing and/or
        validation (See RFPD Nos. 10, 19, 20, 21, 22).

 Foreign Regulatory Documents
    • Foreign Inspection Reports of Facilities which Manufactured Valsartan API or Finished Dose
        (See RFPD No 56, 57).

 Custodial Documents

        Plaintiffs are in the process of identifying priority custodians for all Defendants related to the
 following categories of responsive documents:

     •   Documents and communications related to the sale of API, including any quality issues and/or
         complaints related to API (such as, for example, ZHP’s communications with Novartis
         regarding the quality of Valsartan API and Novartis’s subsequent nitrosamine testing). See
         RFPD Nos. 6, 10, 25, 93, 96, 97, 98.
             o Plaintiffs have identified the following agreed-upon custodians as potentially having
                 responsive documents:
                     § ZHP: Jenson Ye, Min Li, Jucai Ge, Jie Wang;
                     § Mylan: Satish Mahanti, Yasir Rawjee;
                     § Teva: Stefan Karlsson, Jens Nassall, Corey Sawyer;
                     § Aurobindo USA: Daniel Burns, Prasad Gorijavolu, Steve Lucas, Bhadresh
                        Joshi; and
                     § Torrent: Paras Sheth, Dhurmit Shah, Sushil Jaiswal.
     •   Documents and communications related to deviation reports, OOS/OOT and other quality
         assurance reports and investigations associated with API manufacture and/or testing. See
         RFPD Nos. 19, 20, 21, 22.
             o Plaintiffs have identified the following agreed-upon custodians as potentially having
                 responsive documents:
                     § ZHP: Jenson Ye, Min Li, Jucai Ge, Jie Wang, Zhao Caifeng, Dong Peng, Hu
                        Yuelin, Li Qiangming;

                                                    2
Case 1:19-md-02875-RBK-JS Document 440-1 Filed 05/26/20 Page 4 of 4 PageID: 7026



                     §   Mylan: Antonyraj Gomas, SVSJ Rama Varma, N. Anjani Kumar, K. Naveen
                         Kumar, Yasir Rawjee, P. Srinivasa Rao;
                     § Teva: Clarie Lyons, Dan Baretto;
                     § Aurobindo USA: Daniel Burns, Jeffrey Jackowski, Bhadresh Doshi, Prasad
                         Gorijavalu; and
                     § Torrent: Paras Sheth, Dhurmit Shah, Sushil Jaiswal.
     •   Documents and communications with regulatory authorities, with special focus on regulatory
         communications regarding the cause of the contamination. See RFPD Nos. 52, 53, 54, 58, 59.
             o Plaintiffs have identified the following agreed-upon custodians as potentially having
                 responsive documents:
                     § ZHP: Jun Du, Jenson Ye, Xiaodi Guo, Lilje Wang, Remonda Gergis, Lucy
                         Liu;
                     § Mylan: Walt Owens, Reem Malki, Antonyraj Gomas, Cassandra Bird, Lance
                         Molnar, SVSJ Rama Varma;
                     § Teva: David Bonilla, Christopher Unger, Constance Truemper, Dan Baretto;
                     § Aurobindo USA: Jasleen Gupta, Blessy Johns, Jeffrey Jackowski;
                     § Torrent: Dawn Chitty, Sue Perry, Jocelyn Rivera, Bernadette Attinger, Saroja
                         Garontla; and
                     § Hetero USA: Seshu Akula, William Chelak, Rahhu Chigurupati, Somaraju
                         Indukuri, Rajesh Kankula.
     •   Documents and communications related to the procurement of recovered solvents and/or the
         retention of outside companies to conduct solvent recovery. See RFPD Nos. 6, 119, 120.
             o Plaintiffs have identified the following agreed-upon custodians as potentially having
                 responsive documents:
                     § Mylan: M.V.R.B.S. Subrahmanyam, Abbineni Jyothibasu, N. Anjani Kumas;
                         and
                     § Teva: Corey Sawyer.

          In order to finalize lists of prioritized custodians, for all the above-listed custodians,
 Plaintiffs request that Defendants identify which of these custodial files have been collected, and
 which have not yet been collected. Plaintiffs believe understanding this information will allow
 Plaintiffs to more narrowly tailor their custodial file prioritization, keeping these requests in line with
 Defendants’ ongoing custodial collection efforts.

        Plaintiffs are available to meet-and-confer further on these requests. Please advise us as to
 your availability.

                                                          Sincerely,

                                                          KANNER & WHITELEY, L.L.C.



                                                          By:
                                                                  _____________________
                                                                  Layne C. Hilton
 CC:     Counsel for Manufacturer Defendants
         Valsartan PEC

                                                     3
